UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-54035 BLUGRASS ENERGY INC. (Exact name of small business issuer in its charter) Nevada 20-4952339 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 13465 Midway Road, Suite 114, LB 10, Dallas, TX75244 (Address of principal executive offices) (214) 695-5848 (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer [_] Accelerated Filer [_] Non-accelerated filer [_] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [X] There were 275,064,898 shares of Common Stock outstanding as of November 12, 2012. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Balance Sheets – September 30, 2012 and December 31, 2011 1 Statements of Operations - Three and Nine months ended September 30, 2012 and 2011 and From December 11, 2007 (Inception) to September 30, 2012 2 Statements of Shareholders’ Deficit 3 Statements of Cash Flows – Nine months ended September 30, 2012 and 2011 and From December 11, 2007 (Inception) to September 30, 2012 4 Notes to the Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk – Not Applicable 10 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 12 Item 1. Financial Statements BLUGRASS ENERGY INC. (A Development Stage Company) BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Other receivable Total current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party Notes payable Line of credit Convertible notes payable, net Derivative liability Accrued interest Accrued interest - related party - Total current liabilities Long-term note payable - Total liabilities Commitments and Contingencies Shareholders' deficit: Common stock par value $.005, 1,000,000,000 shares authorized, 275,064,898 and 79,562,497 issued and outstanding, respectively Additional paid-in-capital ) Deficit accumulated during the development stage ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ (See accompanying notes to the financial statements) 1 BLUGRASS ENERGY INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) December 11, 2007 Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended (Inception) to September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 September 30, 2012 Operating expenses: Professional fees $ Impairment of oil and gas properties - General and administrative expenses Total operating expenses Other expense: Loss on investment in Quad Energy - ) - ) ) Interest expense ) Interest expense - related party - ) Total other expense ) Net Loss $ ) $ ) $ ) $ ) $ ) Per share information: Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average shares outstanding (See accompanying notes to the financial statements) 2 BLUGRASS ENERGY INC. (A Development Stage Company) STATEMENTS OF SHAREHOLDERS' DEFICIT December 11, 2007 (Inception) through September 30, 2012 Deficit Accumulated Total Common Stock Additional During Stockholders' Shares Amount Paid-in-Capital Development Stage Equity (Deficit) Balance at December 11, 2007 (Inception) - $
